WILKINSON, Circuit Judge,
dissenting:
The district court did not abuse its discretion. It found the defendants’ failure to make timely discovery “wilful” and their *955disregard of the court’s order “flagrant.” That finding is well supported by the record. The majority’s decision to vacate the judgment encourages litigants to manipulate trial dockets and indulges the tendency of defendants to delay. I dissent from this attempt to manage from on high the disciplinary powers of the district court.
I.
Here the facts justify the entry of default. Although default is indeed a heavy sanction, it is within the range of sanctions contemplated for failure to obey an order to compel discovery. Fed.R.Civ.P. 37(b)(2)(C). The question for a reviewing court is not whether it would have entered a default, but whether the district court abused its discretion in doing so. With all due respect for the majority, this defaulting party should not have been bathed on appeal in such a blameless light.
In March of 1981, plaintiff filed his discovery requests. In June, defendants retained new counsel. Plaintiff’s lawyer tried repeatedly over the summer and early fall to communicate with defendants’ counsel about the discovery requests. These attempts were ignored.
On October 13, plaintiff moved for an order compelling discovery. No response from defendants’ counsel to that motion was forthcoming.
On November 20, the trial court granted the motion and ordered defendants to respond to discovery within fifteen days. Defendants did nothing.
On December 10, plaintiff moved for judgment by default and summary judgment. The time to respond to these motions elapsed on December 28 without communication of any sort from the defendants.
Finally, on January 15, 1982, the first word to either the court or opposing counsel came from defendants’ attorney. It was a motion for an extension of time in which to respond to the discovery requests. The court granted that motion.
It later held a hearing on plaintiff’s motion for judgment by default. In granting that judgment as to liability, the trial judge observed:
Plaintiff and his counsel have been most understanding throughout this litigation, and it was only after defendant’s counsel chose to ignore counsel’s letters and messages and the court’s order that sanctions were sought. Clearly this is not a case of a litigant seeking to glorify technical compliance with the rules of civil procedure. Nor is this a case of a litigant seeking sanctions for incomplete or evasive responses to discovery. Defendant’s refusal to make discovery or communicate with plaintiff jeopardized plaintiff’s entire array of discovery requests and prejudiced him in the preparation of any part of his case.
II.
The majority would excuse this deplorable chronology because there were no “dead” or “missing” witnesses and no evidence made unavailable by delay. This view ignores the intangible impact of delay on the quality of justice, and the frustrations imposed on courts, opposing counsel, and other litigants by a party that regards court orders in a leisurely and advisory light. It also ignores the very real disadvantage that a defendant can place upon a plaintiff by dragging out the pretrial process and hence delaying the award and collection of any judgment.
I agree that caution must be exercised when the default appears to be that of the attorney. United States v. Moradi, 673 F.2d 725, 728 (4th Cir.1982). But I do not subscribe to the breadth this admonition achieves in the hands of the majority. If attorneys can neglect their clients’ business with “no ill effects” to clients, “complete chaos in judicial proceedings will surely result.” Barber v. Turberville, 218 F.2d 34, 38 (D.C.Cir.1954) (Prettyman, J., dissenting). After all, it is the attorney with whom courts and opposing litigants must deal in the conduct of a lawsuit. Attorneys may understandably be reluctant to blame clients for delay, even when there may be *956grounds to do so. The district courts should not be relegated to citing attorneys for contempt, nor should they constantly have to unravel attorney-client relationships for respective shares of fault.
Moreover, prejudice to the plaintiff is in no way lessened by the fact that opposing counsel, rather than the opposing party, is responsible for delay. Here the plaintiff is a party of limited resources, not, as in Moradi, the federal government. That is reason enough to adhere to the general rule that “the neglect of counsel will be imputed to the client and that a litigant has no right to relief simply because his attorney was responsible for the default.” C. Wright, A. Miller & M. Kane, Federal Practice and Procedure § 2693, at 489 (1983).
The facts of this case are similar to those before the Supreme Court in National Hockey League v. Metropolitan Hockey Club, 427 U.S. 639, 96 S.Ct. 2778, 49 L.Ed.2d 747 (1976). The district court in National Hockey League invoked Fed.R. Civ.P. 37(b)(2)(C) to dismiss an antitrust suit because the plaintiffs failed to comply with a discovery deadline. The court of appeals determined that the district court abused its discretion because the record showed some “extenuating factors,” including a change of attorney. The Supreme Court reversed the court of appeals in a per curiam opinion. I believe the comments made by the Supreme Court regarding the appellate court’s decision in National Hockey League apply equally to the majority opinion in today’s case:
There is a natural tendency on the part of reviewing courts, properly employing the benefit of hindsight, to be heavily influenced by the severity of outright dismissal as a sanction for failure to comply with a discovery order____
But [this sanction] must be available to the district court in appropriate cases, not merely to penalize those whose conduct may be deemed to warrant such a sanction, but to deter those who might be tempted to such conduct in the absence of such a deterrent. If the decision of the Court of Appeals remains undisturbed in this case, it might well be that these respondents would faithfully comply with all future discovery orders entered by the District Court in this case. But other parties to other lawsuits would feel freer than we think Rule 37 contemplates they should feel to flout other discovery orders of other district courts.
427 U.S. at 642-43, 96 S.Ct. at 2780-81. See also Roadway Express, Inc. v. Piper, 447 U.S. 752, 763-64, 100 S.Ct. 2455, 2562-63, 65 L.Ed.2d 488 (1980).
The facts of today’s case are also similar to those before this circuit in Rabb v. Amatex Corp,, 769 F.2d 996 (4th Cir.1985). There, too, a party disregarded a discovery deadline set by the district court. Pursuant to Fed.R.Civ.P. 37(b)(2)(B), the district court ordered the preclusion of the party’s evidence and entered summary judgment against it. Rather than looking to the relative fault of litigant and counsel, we instead upheld the district court on the ground that counsel had acted in “full awareness of and utter disregard for the district court’s discovery timetable.” 769 F.2d at 1000.
In footnote 2 of its opinion, the majority attempts to distinguish National Hockey League and Rabb on the ground that “the district court explicitly warned the defaulting party in advance of the consequence of default, which was dismissal.” Nothing in National Hockey League or Rabb suggests that fact was decisive. When a party wilfully and flagrantly disregards a court order to make discovery, the party is already put on notice by the terms of Rule 37. Here, of course, the defendant not only disregarded the discovery order but also did not deign to make a timely response to plaintiff’s motion for default judgment. To reverse the district court for failing to remind the defendant about the possibility of default would be worse than redundant; it would give the defendants yet another opportunity for delay.
III.
After the district court entered default on liability in April of 1982, defendants waited until February of 1983 to file their *957motion to set aside the default under Rule 55(c). This ten month delay provides further support for the district court’s refusal to grant the motion.
Fed.R.Civ.P. 55(c) does not impose a specific time limit. We have held, however, that a district court acting on a Rule 55(c) motion can take into account whether the moving party acted with “reasonable promptness.” Consolidated Mansonry & Fireproofing, Inc. v. Wagman Construction Corp., 383 F.2d 249, 251 (4th Cir.1967). In Consolidated Masonry, we found no abuse of discretion where the district court refused to grant a Rule 55(c) motion after a delay of approximately two and one-half months. Similarly, the Second Circuit in Dow Chemical Pacific, Ltd. v. Rascator Maritime S.A., 782 F.2d 329, 336 (2d Cir.1986) found no abuse of discretion where the district court refused to grant a Rule 55(c) motion partly on the basis of the defendants’ seven month delay in filing.
The ten month delay in this case is unreasonable. Defendants waited to file until two weeks before the scheduled date of the trial on damages. The majority apparently believes that the defendants required this much time to prepare their submission, a one-page motion and a two-page memorandum in support of it.
I cannot agree with the significance that the majority places on “the fact that the damages aspect of the case had not yet been tried.” An entry of default is by its nature interlocutory; final judgment will frequently await further proceedings. The pending trial on damages in no way justifies the defendants’ delay in moving to set aside the entry of default on liability. Indeed, if that fact has any significance at all for the timeliness of defendants’ motion, its significance should be the opposite of what the majority has given it. Where a district court has entered default on liability and reserved the damages issue for trial, it is especially desirable that the default be reconsidered at the earliest possible date; if the district court grants the motion to set aside the default on liability, the scope of the trial changes significantly.
IV.
What the Supreme Court has said of the trial judge’s role as a finder of fact can be said of the trial judge’s role in supervising pretrial discovery. One important reason for deference to the trial judge lies in the “superiority of the trial judge’s position” to supervise the litigants and assess their good faith. With experience in that role comes expertise. Anderson v. Bessemer City, 470 U.S. 564, 574, 105 S.Ct. 1504, 1512, 84 L.Ed.2d 518 (1985).
The majority pays lip service to the abuse of discretion standard, but it usurps the trial court’s role on appeal. According to the majority, “there is nothing in the record to suggest that [lesser] sanctions would not have promptly cured [defendant’s] failure to respond.” Apparently, the majority would limit district courts to the sanctions minimally necessary to induce compliance with the particular order that was disregarded. Two difficulties with this view exist. First, the Supreme Court rejected it in National Hockey League, as noted earlier. Second, the district court did consider the alternatives offered by the majority and fully explained why they were not used:
As to sanctions other than default that might be applied in this case, the Court finds that an award of attorney fees does not adequately remedy the continuous disregard of court rules and orders that defendants have imposed on plaintiff, this Court, and to an extent, other litigants desiring to have their cases heard. An order pursuant to Rule 37(b)(2)(A), that matters regarding the Court’s prior order be taken as established, is not a less drastic sanction than default in this case, since plaintiff’s outstanding discovery requests at the time of the Court’s order encompassed the entire issue of liability and arguably the issue of damages. Similarly, an order pursuant to Rule 37(b)(2)(B), refusing to allow defendants to support designated defenses or oppose designated claims, is an unworkable alternative in light of the breadth of the discovery requests in issue. Furthermore, a contempt order *958pursuant to Rule 37(b)(2)(D) would have no rational relationship to the conduct in question at this stage of the proceedings. Under the circumstances of this case, the Court finds that default on the issue of liability is the most fitting sanction available to it under Rule 37.
Despite all this, the majority finds the district court abused its discretion. This holding penalizes the diligent and rewards the dilatory. I respectfully dissent.